Attorney’s Docket Number: 252011-7600
Filing Date: 5/25/2019
Claimed Priority Date: 8/14/2018 (US 62/718556)
Applicant(s): Shue et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 6/27/2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection in paper no. 19, mailed on 4/21/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
Amendment Status
The amendment filed on 6/27/2022 as an RCE submission has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-5, 10-13, 21-25 and 28-33.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25, 32 and 33 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

The claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 21 and 23 recite the limitation "a tangent direction".  A tangent is a straight line that touches a curve at a single point.  The term “tangent direction” pertains then to moving along in the direction of said tangent.  It is not clear what would the term tangent direction of the substrate be as the cross-sections of the substrate illustrated in the present application do not have a curve-shaped body.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tangent direction” is indefinite because the specification does not clearly redefine the term.
Claim 22 recite the limitation “a first portion” in reference to the buffer layer.  It is not clear whether this “first portion” is the same or a different “first portion” from the one previously recited in claim 1, from which claim 22 depends from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, 21, 22, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pozder in view of Chen (US 2015/0214170).

Regarding claim 1, Pozder (see, e.g., figs. 1 and 5) shows most aspects of the instant invention including a chip structure comprising:
A substrate
An RDL 10/12/14 over the substrate
A bonding pad 16 over the RDL
A shielding pad 26 over the RDL and surrounding the bonding pad
An insulating layer 30 over the RDL and the shielding pad
A buffer layer 32 over a top surface of the insulating layer
A bump 36/40 over the bonding pad and the insulating layer
wherein:

A sidewall of the bump 36/40 is over the shielding pad 26
A bottom surface of the bump 36/40 is lower than a top surface of the insulating layer 30
The buffer layer 32 comprises a first portion vertically sandwiched between the bonding pad 16 and the bump 36/40
The buffer layer 32 is in contact with the bump 36/40
The first portion of the buffer layer 32 has a sloped sidewall surface that has a thickness that increases gradually in a direction away from the center of the bump
As set forth above, Pozder (see, e.g., fig. 5) shows that the bonding pad 16 is in contact with the bottom of the bump 36/40.  He, however, fails to teach that the bonding pad is also contacting the buffer layer.  Chen teaches a buffer layer 410 over a bonding pad 406a and an insulating layer 408 wherein, like Pozder, the bonding pad is in contact with the bump 407.  Chen even teaches using the same materials for the buffer and the insulating layers as Pozder (see, e.g., Pozder: pars.0018 and 0019; and Chen: pars.0022 ad 0023).  Chen and Pozder are evidence showing that one of ordinary skill in the art would appreciate that having the bonding pad contacting both the bump and the buffer layer would be equivalent to having the bonding pad contacting only the bump and that doing so would result in no change in the performance of the chip structure.  That is, both structures would yield the predictable result of electrically coupling the bump and the bonding pad of a chip structure.  
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the bonding pad of Pozder contacting the bump or to have it contacting both the bump and the buffer layer because these structures were recognized as equivalents in the semiconductor art and both would yield the predictable result of electrically coupling the bump and the bonding pad.  KSR International Co. v. Teleflex Inc., 550 U.S.--,82 USPQ2d 1385 (2007).
Regarding claim 2, Pozder (see, e.g., fig. 5) shows that a portion of the insulating layer 30 is between the bonding pad 16 and the shielding pad 26.
Regarding claim 3, Pozder (see, e.g., fig. 5) shows that said portion of the insulating layer 30 separates and electrically insulates the bonding pad 16 from the shielding pad 26.
Regarding claim 4, Pozder (see, e.g., fig. 5) shows that the bump 40 is over the portion of the insulating layer 30.
Regarding claim 5, Pozder (see, e.g., fig. 1) shows that the shielding pad 26 surrounds a region 28 of the RDL, and the region and the bonding pad 16 have a substantially same shape.
Regarding claim 10, Pozder (see, e.g., fig. 1) shows a conductive line 20 over the RDL and connected to the bonding pad 16, wherein the shielding pad 26 is spaced apart from the conductive line, and a width of the shielding pad is greater than a line width of the conductive line.
Regarding claim 21, Pozder (see, e.g., fig. 5) shows that the buffer layer 32 is in contact with a top surface of the insulating layer 30, and that a portion of the buffer layer is between the bump and the insulating layer.
Regarding claim 22, Pozder (see, e.g., fig. 5) shows the buffer layer comprising first and second portions, wherein:
The first portion 405 is directly under the bump 407 and does not overlap the insulating layer 408 in a vertical direction of the substrate (see, e.g., Chen: fig. 4))
The second portion is exposed from the bump 36/40
A first distance is between a first top surface of the first portion to a top surface of the RDL 10/12/14
A second distance is between a second top surface of the second portion to the top surface of the RDL 10/12/14
The first distance is less than the second distance
Regarding claim 28, Pozder (see, e.g., fig. 5) shows the buffer layer 32 comprising a second portion in contact with the first portion and vertically sandwiched between the insulating layer 30 and the bump 36/40.
Regarding claim 29, Pozder (see, e.g., fig. 5) shows the buffer layer 32 further comprising a third portion in contact with the second portion and laterally extending outside from an edge sidewall of the bump 36/40 and exposed from it.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pozder/Chen in view of Yen-Ming (US 2003/0133115).

Regarding claim 30, Pozder/Chen shows most aspects of the instant invention including the buffer layer and the bump (see paragraphs 12-14 and 22 above).  They both also show an interface between the buffer layer and the bump.  However, they differently show an angled instead of a curved interface for the second portion of the buffer layer.  Yen-Ming (see, e.g., fig. 5) teaches a curved interface between a passivation layer 18 and the bump 40/42/46 in a similar chip structure 10 to the one of Pozder and Chen.  Yen-Ming is evidence showing that one of ordinary skill in the art would appreciate that having said curved interface would be equivalent to the angled interface of Pozder/Chen and that doing so would result in no unexpected changes in the performance of the chip structure.  That is, both structures would yield the predictable result of coupling the bump and the buffer layer of the chip structure.  
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the curved or the angled interface between the second portion of the buffer layer and bump of Pozder/Chen because these interfaces were recognized as equivalents in the semiconductor art, as taught by Yen-Ming, and both would yield the predictable result of coupling the bump and the buffer layer.  KSR International Co. v. Teleflex Inc., 550 U.S.--,82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 11-13 and 31 are allowed.
Claims 23-25, 32 and 33 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
The applicants argue:
The prior art of record fails to show a buffer layer comprising a first portion vertically sandwiched between the bonding pad and the bump, wherein said first portion contacts the bonding pad and the bump and has a sloped sidewall surface with a thickness increasing gradually in a direction away from a center of the bump.

The examiner responds:
The prior art shows these features of the claimed invention.  See, e.g., fig. 5, where Pozder shows a first portion of the buffer layer 32 vertically sandwiched between the bonding pad 16 and the bump 36/40.  Pozder also shows said first portion having a sloped sidewall surface with a thickness that increases gradually in a direction away from the center of the bump.  Chen, like Pozder, shows in figure 4, a first portion 405 of a buffer layer 410 vertically sandwiched between a bonding pad 406a and a conductive bump 407, wherein the buffer layer also has a sloped sidewall surface.  Chen further shows the first portion 405 of the buffer layer contacts the bonding pad 406a and the conductive bump 407.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

							
MDP/mdp
September 22, 2022